Citation Nr: 0122144	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  99-19 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to increased improved disability pension benefits 
due to additional unreimbursed medical expenses, for accrued 
benefits purposes.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

REMAND
The veteran, who served on active duty from September 1942 to 
January 1946, died on March [redacted], 1997.

The veteran was rated as permanently and totally disabled for 
pension purposes for many years before his death.  He had 
also been found entitled to special monthly pension benefits 
by reason of the need for the aid and attendance of another 
person, effective from September 9, 1991.  He was declared 
incompetent for Department of Veterans Affairs (VA) purposes 
in March 1992.  The appellant, his daughter, was appointed 
his guardian in April 1992, and became the payee for his 
benefits.  

The veteran's award of improved disability pension benefits 
beginning in November 1993 was based on his having income 
from Social Security and a small private pension, and this 
income was reduced by reason of continuing unreimbursed 
medical expenses for the last several years of his life.  

Based on the improved pension eligibility verification report 
received in January 1997, the veteran's improved disability 
pension award was increased retroactively, effective from 
February 1, 1996, because his actual unreimbursed medical 
expenses for 1996 exceeded the recurrent expenses which had 
been factored in when his award was adjusted at the beginning 
of the year.  In a letter dated in February 1997, the 
appellant was informed that the veteran's revised pension 
award would be lowered, effective January 1, 1997, but that 
recurrent unreimbursed medical expenses of $4,000 were being 
counted.  

The appellant, as custodian for the veteran, continued to 
accept and negotiate improved disability pension checks after 
the veteran's death in March 1997 through August 1997.  She 
has stated that she believed that she was entitled to these 
checks to reimburse her for additional medical care expenses 
for the veteran.  Because the checks issued after his death 
were negotiated, the regional office (RO) declared an 
overpayment in the veteran's account in the amount of $3,354.  
In August 1998, the RO administratively terminated collection 
efforts relating to this overpayment.

A few days later, in August 1998, the appellant submitted the 
present claim, reporting that she had incurred additional 
unreimbursed medical expenses for the veteran from September 
1, 1996 through the time of his death, because she needed to 
hire an additional person to stay with the veteran in the 
last few months of his life.  She indicated that she had paid 
this additional person $700 monthly through the month of 
February 1997.  She later stated that she also increased the 
salary of the first caregiver from $650 to $700 monthly 
beginning September 1, 1996, that she also paid each of the 
veteran's two caregivers $200 for their services in March 
1997, and that she had paid $112 for Depends for the period 
from January 1, 1997, through March [redacted], 1997. 

Subsequently, the RO denied the appellant's claim based on 
her report of additional unreimbursed medical expenses for 
the veteran's care.  In the statement of the case in August 
1999, the RO recognized that the appellant was entitled to 
accrued benefits based on the increased amount of 
unreimbursed medical expenses paid for the veteran's care 
from September 1, 1996.  However, the RO determined that the 
amount of additional pension payable by reason of the accrued 
benefits was less than the amount of the overpayment created 
when the appellant continued to negotiate the veteran's 
pension benefit checks, to which she was not entitled, after 
the veteran's death.  

The August 1999 statement of the case did not, however, 
provide the calculations relating to this determination.  
They are not of record in the claims file.  Specifically, the 
statement of the case did not present any calculations as to 
countable income, allowable unreimbursed medical expenses, or 
determine the monthly rate of pension payable from September 
1, 1996 to the time of the veteran's death (as had been set 
out on previous award documents).   

The appellant appealed and testified at a hearing before the 
Board sitting at New Orleans, Louisiana, in May 2001.  

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which, in effect, amended the 
law relating to the duty to assist.  There is now an expanded 
duty to assist, including the need to obtain pertinent 
records, the need for notice to an appellant concerning 
searching for and obtaining records, and the need to inform 
an appellant what, if any, further evidence not previously 
provided, is necessary to substantiate a claim.  The law 
applies to all claims pending on the date of enactment.  The 
law, in this case, is beneficial to the appellant.

In brief, the RO has not provided the appellant with the 
necessary calculations to determine the correctness of the 
determination that the overpayment exceeds the amount that 
would have been payable as an accrued pension award by reason 
of the consideration of the additional unreimbursed medical 
expenses.  The appellant has not been properly or fairly 
informed about the reasons and bases for the denial of the 
claim, and she has not been informed about what, if any, 
further evidence not previously provided, is necessary to 
substantiate her claim.

In this regard, the Board wishes to make certain 
observations.  As previously mentioned, the appellant 
received and negotiated checks for a substantial period of 
time after the veteran's death. The appellant received six 
checks for $559, or $3,354, to which she was not entitled.  
She did not return these checks and has admitted that she 
cashed them.  She has stated that she believed that she was 
entitled to these checks to reimburse her for the additional 
medical costs for caring for the veteran.  In fact, legally, 
she was not entitled to cash the checks she received as the 
veteran's payee after February 28, 1997.  The effective date 
of the termination of the veteran's improved disability 
pension award was February 28, 1997, the last day of the 
month prior to death.  38 C.F.R. § 3.500 (2000).  Further, 
there can be no waiver consideration of an indebtedness that 
results from the receipt of a benefit payment by one who has 
no claim or entitlement to such payment.  38 C.F.R. § 1.962 
(2000).  Thus, any accrued benefits payable to her may be 
offset by the overpayment created by the appellant's illegal 
negotiation of checks to which she was not entitled.  The 
termination of collection efforts by the VA did not absolve 
her of her liability; it was merely a pragmatic recognition 
of the fact that the veteran's estate, the liable party, had 
no assets.  

This being stated, in considering the amount of accrued 
benefits to which the appellant might be entitled, it does 
not appear that the RO fully and correctly considered the 
somewhat confusing, but apparently applicable, provisions of 
Veterans Benefits Administration Manual M21-1, Part IV, 
Paragraph 16.31.  This provision provides that where there is 
an overlapping eligibility verification report period due to 
a change in a reporting period, a change in medical expenses, 
and possibly income changes, the income and expenses are to 
be computed for each reporting period separately, and the 
computation more favorable to the claimant is to be applied.  
In the present case, the annualization period can possibly be 
changed, starting from September 1, 1996, when a significant 
change in his countable medical expenses occurred.  In any 
event, the RO must perform the necessary calculations and 
apply the most advantageous calculations regarding countable 
income and countable unreimbursed medical expenses for a 
pension award, commencing from September 1, 1996 to the time 
of the veteran's death.  

Accordingly, the case is hereby REMANDED for the following 
actions:  

1.  The RO should calculate the amount of 
countable income, allowable unreimbursed 
medical expenses, and monthly rate of 
pension payable to the veteran for 
accrued purposes from September 1, 1996 
to the time of the veteran's death and 
place the complete calculations in the 
claims file.  The RO must award the 
appellant accrued benefits based on the 
most advantageous calculations regarding 
countable income and countable 
unreimbursed medical expenses, commencing 
from September 1, 1996 to the time of the 
veteran's death. See Veterans Benefits 
Administration Manual M21-1, Part IV, 
Paragraph 16.31, and other pertinent 
provisions.  Any such award would, as 
noted above, then be offset by her 
overpayment.  

2.  Thereafter, the RO should again 
review the appellant's claim for accrued 
benefits.  Such review should be 
consistent with current laws, pertinent 
regulations, and Court decisions.  If the 
claim is denied, the case should be 
processed in accordance with appropriate 
appellate procedures, including the 
issuance of a supplemental statement of 
the case, and affording the appellant an 
opportunity to respond.  The supplemental 
statement of the case should clearly and 
in detail set out all calculations (and 
the underlying reasoning) relating to 
countable income, unreimbursed medical 
expenses, and monthly rate of pension 
payable from September 1. 1996 to the 
time of the veteran's death.  

The appellant need take no action unless and until she 
receives further notice.  The purpose of this REMAND is to 
procure clarifying data and to provide due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 



